EXHIBIT 10.2

 

LOCK-UP AGREEMENT

 

This lock-up agreement (the “Agreement”) dated as of July 15, 2010 sets out the
agreement between Thompson Creek Metals Company Inc. (the “Purchaser”) and the
undersigned (the “Consenting Securityholder”), regarding the proposed
acquisition transaction between Terrane Metals Corp. (the “Company”) and
Purchaser, as more fully described in the arrangement agreement attached hereto
as Schedule “A” (the “Arrangement Agreement”, with the terms agreed to and set
out therein being the “Arrangement Terms”).

 

A.                                   WHEREAS the Company and Purchaser intend to
enter into the Arrangement Agreement, which is the basis of the plan of
arrangement attached as an exhibit to the Arrangement Agreement (the “Plan”),
and related transactions (the “Transaction”) involving the acquisition by
Purchaser of all of the Company Share Capital (as defined in the Arrangement
Agreement) by way of proceedings (the “Arrangement Proceedings”) under the
Business Corporations Act (British Columbia);

 

B.                                     AND WHEREAS the Consenting Securityholder
wishes to support the Transaction subject to the terms and conditions contained
herein and in the Arrangement Agreement;

 

C.                                     AND WHEREAS the Parties have agreed to
enter into this Agreement to provide for the support by the Consenting
Securityholder of the Transaction;

 

NOW THEREFORE this Agreement witnesses that, in consideration of the premises
and the covenants and agreement herein contained, the Parties hereto agree as
follows:

 

1.                                      Interpretation

 

(a)                                  Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Arrangement
Agreement.

 

(b)                                 The Consenting Securityholder and Purchaser
are collectively referred to as the “Parties” and each a “Party”.

 

(c)                                  The headings in this Agreement are for
reference only and shall not affect the meaning or interpretation of this
Agreement.

 

(d)                                 Unless the context otherwise requires, words
importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders.

 

(e)                                  Unless otherwise specifically indicated,
all sums of money referred to in this Agreement are expressed in lawful money of
Canada.

 

2.                                      Representations and Warranties of
Consenting Securityholder

 

The Consenting Securityholder hereby represents and warrants to the Purchaser
(and acknowledges that the Purchaser is relying upon such representations and
warranties) that:

 

--------------------------------------------------------------------------------


 

(a)                                  Consenting Securityholder is the legal and
beneficial owner, directly or indirectly, of or exercises control or direction
over securities in the capital of the Company, including: (i) Company Common
Shares; (ii) Company Preferred Shares; (iii) Company Warrants; and (iv) Company
Options, in each case, in the principal amount(s) set forth in Schedule B (the
“Relevant Securities”);

 

(b)                                 The Relevant Securities set forth in
Schedule B are the only securities in the capital of the Company which such
Consenting Securityholder has legal or beneficial ownership, directly or
indirectly, or exercises control or direction over, including without limitation
any securities convertible or exchangeable into securities in the capital of the
Company and the Relevant Securities are free and clear from all Encumbrances;

 

(c)                                  No person has any agreement or option, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option, for the purchase, acquisition or transfer of
any of the Relevant Securities, or any interest therein or right thereto, except
pursuant to this Agreement, and none of the Relevant Securities are subject to
any proxy, voting trust, vote pooling or other agreement with respect to the
right to vote the Relevant Securities, call meetings of holders of the Company
Common Shares or give consents or approvals of any kind;

 

(d)                                 (i) Consenting Securityholder has the
authority and capacity to vote or direct the voting of the Relevant Securities,
to give a proxy for the Relevant Securities in connection with the Company
Meeting and any class meeting of holders of Relevant Securities, and has the
power to dispose of the entire legal and beneficial interest in the Relevant
Securities; (ii) Consenting Securityholder is a sophisticated party with
sufficient knowledge and experience to evaluate properly the terms and
conditions of this Agreement; (iii) Consenting Securityholder has conducted its
own analysis and made its own decision to enter in this Agreement and has
obtained such independent advice in this regard as it deemed appropriate; and
(iv) Consenting Securityholder has not relied on such analysis or decision on
any Person other than its own independent advisors;

 

(e)                                  This Agreement has been duly executed and
delivered by Consenting Securityholder, and, assuming the due authorization,
execution and delivery by the Purchaser, this Agreement constitutes the legal,
valid and binding obligation of the Consenting Securityholder, enforceable in
accordance with its terms, subject to laws of general application and
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and general principles of equity;

 

(f)                                    The execution and delivery of this
Agreement by Consenting Securityholder and the performance by Consenting
Securityholder of its obligations contemplated herein do not and will not:
(i) violate or conflict with any judgment, order, notice, decree, statute, law,
ordinance, rule or regulation applicable to the Consenting Securityholder or any
of its properties or assets, or (ii) constitute a default, violation or breach
under any contract, commitment, agreement, arrangement, understanding or
restriction, except such violations, conflicts, defaults or breaches

 

2

--------------------------------------------------------------------------------


 

which could not, individually or in the aggregate, impair the ability of the
Consenting Securityholder to perform its obligations under this Agreement;

 

(g)                                 Neither the Consenting Securityholder nor
any Person with which the Consenting Securityholder, to the best of its
knowledge after due enquiry, does not deal at arm’s length (as defined for the
purposes of the Income Tax Act (Canada) (the “Tax Act”), has not, since it
became aware of the intention to complete the Transaction, acquired: (i) any
warrants or options to acquire shares issued by the Company; (ii) any securities
that are convertible or exchangeable into shares of the Company (iii) any debt
or shares of the Purchasers (other than shares issued pursuant to the Plan); or
(iv) any warrants or options to acquire, or any securities that are convertible
or exchangeable into, shares of the Purchaser; and

 

(h)                                 To the best of its knowledge, there is no
proceeding, claim or investigation pending before any Governmental Authority, or
threatened against the Consenting Securityholder or any of its properties that,
individually or in the aggregate, could reasonably be expected to have an
adverse effect on the Consenting Securityholder’s ability to execute and deliver
this Agreement and to perform its obligations contemplated by this Agreement.

 

3.                                      Purchaser’s Representations and
Warranties

 

Purchaser hereby represents and warrants to the Consenting Securityholder (and
acknowledges that the Consenting Securityholder is relying upon such
representations and warranties) that:

 

(a)                                  Purchaser is a company duly incorporated
and validly existing under the laws of its jurisdiction of incorporation;

 

(b)                                 Purchaser has all necessary power and
authority to execute and deliver this Agreement;

 

(c)                                  The Agreement has been duly executed and
delivered by Purchaser, and, assuming the due authorization, execution and
delivery by the Consenting Securityholder, this Agreement constitutes the legal,
valid and binding obligation of Purchaser, enforceable in accordance with its
terms, subject to laws of general application and bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and general principles
of equity;

 

(d)                                 The execution and delivery of this Agreement
by Purchaser and the performance by Purchaser of its obligations contemplated
herein do not and will not: (i) violate or conflict with any judgment, order,
notice, decree, statute, law, ordinance, rule or regulation applicable to
Purchaser or any of its properties or assets; or (ii) constitute a default,
violation or breach under any contract, commitment, agreement, arrangement,
understanding or restriction, except such violations, conflicts, defaults or
breaches, which could not, individually or in the aggregate, impair the ability
of Purchaser to perform its obligations under this Agreement; and

 

3

--------------------------------------------------------------------------------


 

(e)                                  To the best of its knowledge, there is no
proceeding, claim or investigation pending before any Governmental Authority, or
threatened against Purchaser or any of its properties that, individually or in
the aggregate, could reasonably be expected to have an adverse effect on
Purchaser’s ability to execute and deliver this Agreement and to perform its
obligations contemplated by this Agreement.

 

4.                                      Consenting Securityholder Covenants

 

(a)                                  Except as contemplated in this Agreement,
the Consenting Securityholder agrees with the Purchaser that it shall not,
directly or indirectly, in any manner:

 

(i)                                     sell, transfer, gift, assign, pledge,
hypothecate, encumber, convert or otherwise dispose of any of the Relevant
Securities or any interest therein or enter into any agreement, arrangement or
understanding in connection therewith (it being understood that the conversion
of any Company Preferred Shares into Company Common Shares is not a violation of
this Section 4(a)(i)); or

 

(ii)                                  deposit any of the Relevant Securities
into a voting trust, or grant (or permit to be granted) any proxies or powers of
attorney or attorney in fact, or enter into a voting agreement, understanding or
arrangement, with respect to the voting of its Relevant Securities,

 

in each case, without having first obtained the prior written consent of
Purchaser, which consent is within the sole discretion of Purchaser and may be
unreasonably withheld.

 

(b)                                 The Consenting Securityholder agrees that it
shall not, and it shall cause its affiliates and its or their directors,
officers, employees, agents, advisors or other representatives (including,
without limitation, financial advisors, financing sources, counsel and
accountants) not to, directly or indirectly:

 

(i)                                     solicit, initiate, encourage or
facilitate (including by way of furnishing non-public information of the Company
or the Consenting Securityholder) any Acquisition Proposal;

 

(ii)                                  (A) participate in any discussions,
conversations, negotiations or other communications with any Person with respect
to an Acquisition Proposal; (B) furnish any information to any Person in
connection with an Acquisition Proposal; or (C) otherwise assist, facilitate or
encourage the making of, or cooperate in any way regarding, any Acquisition
Proposal;

 

(iii)                               continue any existing negotiations,
discussions, conversations or other communications with respect to any
Acquisition Proposal;

 

(iv)                              otherwise cooperate in or knowingly facilitate
any effort or attempt to make, implement or accept any proposal or offer that
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal;
or

 

4

--------------------------------------------------------------------------------


 

(v)                                 accept or enter into or propose publicly to
accept or enter into a Contract with any Person relating to an Acquisition
Proposal.

 

(c)                                  The Consenting Securityholder hereby
irrevocably covenants, undertakes and agrees that it shall:

 

(i)                                     vote (or cause to be voted) all of the
Relevant Securities:

 

(A)                              in favour of the approval, consent,
ratification and adoption of the Arrangement Agreement and the Plan (and any
actions required in furtherance thereof), and not withdraw any proxies or change
its vote in respect thereof;

 

(B)                                against any resolution or action by the
Company or any other person that may in any way adversely affect or reduce the
likelihood of the successful completion of the Arrangement or the Transaction,
or delay or interfere with, the completion of the Arrangement or the
Transaction;

 

(C)                                any action that would result in any breach of
any representation, warranty, covenant or agreement or any other obligation of
the Company in the Arrangement Agreement or the Plan; and

 

(D)                               will not vote or grant to any person other
than the Purchaser a proxy to vote or enter into any voting trust, vote pooling
or other agreement with respect to the right to vote the Relevant Securities
(and will cause such Shares Relevant Securities not to be voted) in favour of
any Acquisition Proposal.

 

(ii)                                  deliver, or cause to be delivered, to the
Company’s transfer agent, or as otherwise directed by the Company, after receipt
of proxy materials for, and no later than ten (10) days before the date of, the
Company Meeting or any other meeting of holders of Company Share Capital called
for the purpose of approving the Transaction, a duly executed proxy directing
that the Relevant Securities be voted at such meeting in favour of the
Transaction and all related matters in the form attached as Schedule “C”.  The
Consenting Securityholder hereby revokes any and all previous proxies granted
that may conflict or be inconsistent with the matters set forth in this letter
agreement and the Consenting Securityholder agrees not to, directly or
indirectly, grant any proxy or power of attorney with respect to the matters set
forth in this Agreement.  The Consenting Securityholder hereby appoints the
Purchaser as attorney in fact for the term of this Agreement (which appointment
is unconditional, irrevocable and is coupled with an interest) for and on its
behalf to execute a proxy appointing such person designated by the Purchaser to
attend and act on behalf of the Consenting Securityholder at any meeting of
shareholders in

 

5

--------------------------------------------------------------------------------


 

respect of any of the matters referred to in this Agreement, including without
limitation the Company Meeting, and to act on behalf of the Consenting
Securityholder on every action or approval by written consent of Company
Securityholders in respect of such matters;

 

(iii)                               support the approval of the Plan as promptly
as practicable by the Court;

 

(iv)                              not support any action that is intended or
would reasonably be expected to impede, interfere with, delay, postpone or
discourage the Transaction or the Plan;

 

(v)                                 not do anything to frustrate or hinder the
consummation of the Transaction or the Plan;

 

(vi)                              consent (on its own behalf) to any reasonable
requests by a Party for a waiver of any default of Purchaser under the
Arrangement Agreement pending implementation of the Plan;

 

(vii)                           cease and cause to be terminated any existing
discussions or negotiations, directly or indirectly, by or on behalf of the
Consenting Securityholder with any person with respect to any Acquisition
Proposal;

 

(viii)                        immediately (and in any event within twenty-four
(24) hours of receipt by the Consenting Securityholder) notify the Purchaser, at
first orally and then in writing, of any Acquisition Proposal, of which it
becomes aware, and shall provide the Purchaser with a description of the
material terms of any such Acquisition Proposal, and shall provide the identity
of the person making any such Acquisition Proposal and such other details as the
Purchaser may reasonably request; and

 

(ix)                                execute any and all documents and perform
any and all commercially reasonable acts required by this Agreement to satisfy
all of its obligations hereunder.

 

(d)                                 The Consenting Shareholder shall not, and
hereby agrees not to:

 

(i)                                     assert or exercise any dissent rights
and waives any rights of appraisal, or rights to dissent from the Arrangement or
the Transaction that the Consenting Securityholder may have; or

 

(ii)                                  commence or participate in, and shall, and
hereby agrees to, take all actions necessary to opt out of any class in any
class action with respect to, any claim, derivative or otherwise, against the
Company or the Purchaser or any of their subsidiaries (or any of their
respective successors) relating to the negotiation, execution and delivery of
the Arrangement Agreement or the consummation of the Transactions.

 

(e)                                  The Consenting Securityholder further
agrees:

 

6

--------------------------------------------------------------------------------


 

(i)                                     to the existence and factual details of
this Agreement being set out in any public disclosure, including, without
limitation, press releases and court materials, produced by the Company or
Purchaser, at the discretion of the Company or Purchaser, in connection with the
Transaction and the Plan; and

 

(ii)                                  to this Agreement being filed and/or
available for inspection by the public to the extent required by law or stock
exchange rules.

 

5.                                      Change in Nature of Transaction

 

(a)                                  In the event that: (i) the Company, with
the agreement of Purchaser, determines in its good faith judgment that it is
necessary or desirable to proceed with an alternative transaction structure,
including, without limitation, a takeover bid or asset purchase, in conjunction
with or instead of the Plan; (ii) such alternative transaction provides the
same, or better, financial treatment to all affected parties and the financial
implications (including tax) for the Consenting Securityholder are the same or
better and the alternative transaction is on terms that are not more adverse
than those contained in the Arrangement Agreement; and (iii) such alternative
transaction is initiated on or before November 30, 2010 (as described in each of
the foregoing clauses (i), (ii) and (iii), a “Revised Transaction”), the
Consenting Securityholder shall support the completion of the Revised
Transaction in the same manner and to the same extent that it has agreed to
support the Transaction and the Plan under this Agreement.

 

(b)                                 In the event of any proposed Revised
Transaction, the references in this Agreement to the Transaction shall be deemed
to be changed to “Revised Transaction” and all terms, covenants, representations
and warranties of this Agreement shall be and shall be deemed to have been made
in the context of the Revised Transaction.

 

6.                                      Termination

 

This Agreement and the obligations of the Parties to this Agreement shall
terminate upon the earliest to occur of:

 

(a)                                  the termination of the Arrangement
Agreement in accordance with its terms;

 

(b)                                 at any time, by mutual agreement in writing
executed by the Parties; or

 

(c)                                  the Effective Time of the Transaction.

 

Each Party shall be responsible and shall remain liable for any breach of this
Agreement by such Party occurring prior to the termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous

 

(a)                                  Nothing in this Agreement is intended to
preclude the Consenting Securityholder from engaging in any securities
transactions, subject to the agreements set forth in Section 4 with respect to
the Relevant Securities.

 

(b)                                 If the Consenting Securityholder acquires
additional Company Share Capital or other securities of the Company (“Additional
Shares”) after the date hereof, any and all rights and claims obtained by the
Consenting Securityholder with respect to, on account of or pursuant to any
Additional Shares shall automatically be subject to this Agreement.

 

(c)                                  This Agreement (including the schedules
attached to this Agreement) constitutes the entire agreement and supersede all
prior agreements and understandings, both oral and written, among the Parties
with respect to the subject matter hereof.

 

(d)                                 Any provision in this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Consenting Securityholder, and the
Purchaser, or in the case of a waiver, by the Party against whom the waiver is
to be effective.  No failure or delay by any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise.

 

(e)                                  Any date, time or period referred to in
this Agreement shall be of the essence except to the extent to which the Parties
agree in writing to vary any date, time or period, in which event the varied
date, time or period shall be of the essence.

 

(f)                                    Except as otherwise provided in this
Agreement each of the Parties shall bear its own expenses incurred in connection
with this Agreement and the transactions contemplated hereby.

 

(g)                                 All notices and other communications which
may be or are required to be given pursuant to any provision of this Agreement
shall be given or made in writing and shall be deemed to be validly given if
served personally or by facsimile transmission, in each case addressed to the
particular Party:

 

(i)                                     If to the Purchaser, at:

 

Thompson Creek Metals Company Inc.

Suite 810 - 26 West Dry Creek Circle

Littleton, CO, 80120

Attn: Dale Huffman

 

Main: (303) 761-8801

Fax: (303) 761-7420

 

(ii)                                  If to the Consenting Securityholder, at:

 

”JP Franzen”

(name)

c/o Terrane Metals Corp.

 

 

8

--------------------------------------------------------------------------------


 

Suite 1500 - 999 West Hastings

Vancouver BC V6C 2W2

 

Main: (604) 681-9903

Fax: (604) 630-2090

 

or at such other address of which any Party may, from time to time, advise the
other Parties by notice in writing given in accordance with the foregoing.  The
date of receipt of any such notice shall be deemed to be the date of delivery or
transmission thereof.

 

(h)                                 If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

 

(i)                                     The provisions of this Agreement shall
be binding upon and enure to the benefit of the Parties hereto and their
respective successors and permitted assigns, provided that no Party may assign,
delegate or otherwise transfer any of its rights, interests or obligations under
this Agreement without the prior written consent of the other Party hereto,
except that the Purchaser may assign this Agreement to an affiliate, without
reducing its own obligations hereunder, without the consent of the Consenting
Securityholder.

 

(j)                                     This Agreement is governed by the laws
of the Province of British Columbia and the federal laws of Canada applicable
therein.  Each Party submits to the jurisdiction of the courts of competent
jurisdiction in the Province of British Columbia in respect of any action or
proceeding relating to this Agreement.  The Parties shall not raise any
objection to the venue of any proceedings in any such court, including the
objection that the proceedings have been brought in an inconvenient forum.

 

(k)                                  The Parties waive any right to trial by
jury in any proceeding arising out of or relating to this Agreement or any of
the transactions contemplated by this Agreement, present or future, and whether
sounding in contract, tort or otherwise.  Any Party may file a copy of this
provision with any court as written evidence of the knowing, voluntary and
bargained for agreement between the Parties irrevocably to waive trial by jury,
and that any proceeding whatsoever between them relating to this Agreement or
any of the transactions contemplated by this Agreement shall instead be tried by
a judge or judges sitting without a jury.

 

(l)                                     Subject to Applicable Law, the
Consenting Securityholder agrees that it shall not make any public announcement
or statement with respect to this Agreement, the Arrangement Agreement, the Plan
or the Transaction without the prior written

 

9

--------------------------------------------------------------------------------


 

approval of the Company and Purchaser, unless such announcement or statement
shall be required to meet timely disclosure or early warning obligations of the
Consenting Securityholder under securities laws and/or stock exchange rules.

 

(m)                               The Consenting Securityholder recognizes and
acknowledges that this Agreement is an integral part of the Transaction, that
the Purchaser would not enter into the Arrangement Agreement and the Plan unless
this Agreement was executed, and accordingly acknowledges and agrees that a
breach by the Consenting Securityholder of any covenants or other commitments
contained in this Agreement will cause the Purchaser to sustain injury for which
they may not have an adequate remedy at law for monetary damages.  Therefore,
the Parties agree that in the event of any such breach the Purchaser shall be
entitled to the remedy of specific performance of such covenants or commitments
and preliminary and permanent injunctive and other equitable relief in addition
to any other remedy to which it may be entitled, at law or in equity, and the
Parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.

 

(n)                                 The Parties confirm that it is their wish
that this Agreement, as well as any other documents relating to this Agreement,
including notices, schedules and authorizations, have been and shall be drawn up
in the English language only.

 

(o)                                 This Agreement may be executed by facsimile
or other electronic means and in one or more counterparts, all of which shall be
considered one and the same agreement.

 

This Agreement has been agreed and accepted on the date first written above.

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

By:

“Kevin Loughrey”

 

 

 

Name:

Kevin Loughrey

 

 

 

Title:

Chairman, Chief Executive Officer and Director

 

 

 

 

 

 

 

 

 

 

Signed: “JP Franzen”

 

 

Please Print Name:

 

 

JP Franzen

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ARRANGEMENT AGREEMENT

 

See Exhibit 2.1 to Purchaser’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on July 21, 2010.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

RELEVANT SECURITIES

 

Class of Securities

 

Number of Securities Held

 

 

 

 

 

Company Common Shares

 

1,670,000

 

 

 

 

 

Company Preferred Shares

 

 

 

 

 

 

 

2007 Warrants

 

50,000

 

 

 

 

 

2010 Warrants

 

 

 

 

 

 

 

Company Options

 

1,500,000

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE C

 

PROXY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Terrane Metals Corp.

 

Suite 1500 - 999 West Hastings Vancouver BC V6C 2W2

 

Tel: (604) 681-9903       Fax: (604) 630-2090

 

P R O X Y

 

This proxy is solicited by the management of TERRANE METALS CORP. (the
“Corporation”) for the Special Meeting of its shareholders and optionholders
(the “Meeting”) to be held on September ·, 2010.

 

The undersigned hereby appoints, ·, Chief Executive Officer of the Corporation,
or failing him, ·, Chief Financial Officer of the Corporation, or instead of
either of the foregoing, (insert
name)                                                       , as nominee of the
undersigned, with full power of substitution, to attend and vote on behalf of
the undersigned at the Meeting to be held in ·, Vancouver, British Columbia, on
September ·, 2010 at 10:00 am (Vancouver time), and at any adjournments thereof,
and directs the nominee to vote or abstain from voting the shares and options of
the undersigned in the manner indicated below:

 

1.                                       TERRANE ARRANGEMENT RESOLUTION

 

To consider and, if thought appropriate, pass a special resolution authorizing
and approving, the arrangement with Thompson Creek Metals Company Inc. under
Section 288 of the Business Corporations Act (British Columbia) as more
particularly described in the accompanying Management Information Circular.

 

FOR o    AGAINST o

 

2.                                       To transact any other business as may
properly come before the Meeting or at any adjournment thereof.

 

3.                                       Upon any permitted amendment to or
variation of any matter identified in the Notice of Meeting.

 

THE UNDERSIGNED HEREBY REVOKES ANY PRIOR PROXY OR PROXIES.

 

DATED:                                                        , 2010.

 

 

 

 

 

Signature of Securityholder

 

 

 

 

 

(Please print name here)

 

 

 

Note: If not dated, this proxy is deemed to be dated on the day sent by the
Corporation.

 

 

Affix label here

Name of Shareholder

Address of Shareholder

 

 

(Please advise the Corporation of any change of address)

 

--------------------------------------------------------------------------------


 

NOTES:

 

A proxy will not be valid unless the completed, signed and dated form of proxy
is faxed to Attention: Proxy Department 1 604 661 9549 or delivered by mail or
by hand to 510 Burrard Street, 2nd Floor, Vancouver, British Columbia, V6C 3B9,
or 100 University Avenue, 9th Floor, Toronto, Ontario, M5J 2Y1, not less than 48
hours (excluding Saturdays and holidays) before the time at which the Meeting is
to be held, or any adjournment thereof.

 

Any one of the joint holders of a share may sign a form of proxy in respect of
the security but, if more than one of them is present at the Meeting or
represented by proxyholder, that one of them whose name appears first in the
register of members in respect of the security, or that one’s proxyholder, will
alone be entitled to vote in respect thereof.  Where the form of proxy is signed
by a corporation, either its corporate seal must be affixed or the form should
be signed by the corporation under the hand of an officer or attorney duly
authorized in writing.

 

A securityholder has the right to appoint a person, who need not be a
securityholder, other than either of the nominees designated in this form of
proxy to attend and act for the securityholder and on the securityholder’s
behalf at the Meeting, and may do so by inserting the name of that other person
in the blank  space provided for that purpose in this form of proxy or by
completing another suitable form of proxy.

 

The securities represented by the proxy will be voted or withheld from voting in
accordance with the instructions of the securityholder on any ballot, and where
a choice with respect to a matter to be acted on is specified the shares will be
voted on a ballot in accordance with that specification.  This proxy confers
discretionary authority with respect to matters identified or referred to in the
accompanying Notice of Meeting for which no instruction is given, and with
respect to other matters that may properly come before the Meeting.

 

IN RESPECT OF A MATTER SO IDENTIFIED OR REFERRED TO FOR WHICH NO INSTRUCTION IS
GIVEN, THE NOMINEES NAMED IN THIS PROXY WILL VOTE SECURITIES REPRESENTED THEREBY
FOR THE APPROVAL OF SUCH MATTER.

 

--------------------------------------------------------------------------------